DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/2021 has been entered.
 
Response to Amendment
The amendment filed on 02/25/2021 (hereinafter “amendment”) has been accepted and entered. Claims 29, 31, 33-42, 44-50 are pending. Claims 46-49 are withdrawn from consideration.

Drawings
The objection(s) to the drawings are withdrawn as a result of the amendment.


Claim Rejections - 35 USC § 112(b)
The 35 U.S.C. 112(b) rejections of claim(s) 42 is withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 33 is dependent from the cancelled claim 32 and thus does not include all the limitations of the claims from which it depends.  For the purposes of compact prosecution examiner will treat claim 33 as being dependent from claim 29.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29, 31, 33-42, 45 and 50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gaeta et al. US 10,258,938 B2, herein after referred to as Gaeta.
Regarding claim 29 Gaeta discloses a device that can be installed in the neck of a bottle (Figs. 1-4), the device including:
an elongate body formed from a continuous wall formation that extends longitudinally between opposite ends of the device (the wall is continuous from the top of the body to the bottom of the body shown especially in Fig. 8 and also Figs. 2-4); and 
a plurality of passageways (24 axial channels Figs. 6-7 and 9-10 and 28 Figs. 2-4 and 10) defined  by the wall formation (outer shape of passageways 24 are defined by the wall formation and passageways 28 are defined between the protruding outer sections of the wall formation) , the passageways extend in a direction between ends of the device (Figs. 3-4), and when located in the neck of a bottle and beverage poured from the bottle, the passageways convey the beverage outwardly and air into the bottle which increases the surface area of the beverage in contact with the air (Col. 1, lines 50-53); 
wherein a profile of the body is constant along the length of the device (Figs. 2-4 and 8) so as to be equally operable with either end of the device being oriented toward an opening of the bottle (Col. 1 lines 60-62), the profile configured to enable the wall formation to move inwardly to allow the body to be accommodated in bottle necks of different sizes (the open area of passageways 24 will allow for at least the portions of the wall formations to be pushed inwardly between the vanes 30, especially the vanes of Fig. 9 which will allow for body movement at the vanes as well also the wall formation is made from a material similar to cork Col. 2, line 30-31 and recyclable synthetic cork Col. 2 line 45, which is resiliently flexible and allows for movement to be placed into bottle necks); and
wherein at least one passageway is disposed outwardly of the wall formation (28 axial groove, Figs. 2-4 and 10), such that fluid can flow between the device and the neck of the bottle.
Regarding claim 31 Gaeta discloses the device according to claim 29 and further discloses wherein each passageway (24) has a constant cross-section along the length of the passageway (Figs. 3-4 and 6-7), and resistance to flow of beverage along the passageway is constant irrespective of the direction of flow through the passageways (the resistance would be the same either direction as the shape doesn’t vary).
Regarding claim 33 Gaeta discloses the device according to claim 29 and further discloses wherein the diameter of the cross-section can be reduced in the range up to 15mm (when a suitably resilient material is chosen it will be sufficiently robust enough that it will not flex past 15mm).
Regarding claim 34 Gaeta discloses the device according to claim 29 and further discloses wherein the device is secured in an operative position by frictionally engaging an inside of a neck of the bottle (Col. 2, lines 30-32).
Regarding claim 35 Gaeta discloses the device according to claim 29 and further discloses wherein the wall formation consists of a resiliently flexible material (Col. 2, line 45) that allows the wall formation to move resiliently inwardly and allow the transverse cross-section to be reduced by a compressive force applied radially to the body of the device (Col. 2, lines 55-56).
Regarding claim 36 Gaeta discloses the device according to claim 29 and further discloses wherein the wall formation consists of a resiliently compressible material (Col. 2, line 45) that allows the wall formation to move resiliently inwardly and allow the transverse cross-section to be reduced by a compressive force applied radially to the body of the device (Col. 2, lines 55-56).
Regarding claim 37 Gaeta discloses the device according to claim 29 and further discloses wherein the passageways can convey both beverage out of the bottle and air into the bottle concurrently (Col. 1, lines 62-65).
Regarding claim 38 Gaeta discloses the device according to claim 29 and further discloses wherein the wall formation is tubular (Figs. 3 and 4) with contours that extend inwardly (28 contours inwardly) to provide the passageways for conveying beverage and air that are disposed to an inside and outside of the wall formation (passageways formed of 28 and 24 which are inside and outside of the wall formation).
Regarding claim 39 Gaeta discloses the device according to claim 29 and further discloses wherein the wall formation includes at least two outer wall sections (the outer wall sections are portions of the outer wall shown by the four arc shapes that make up the outer circle, as seen in Figs. 6-7 and 9-10, example the top left outer quarter circle section shown between 28 and 30 in Fig. 10) that can move inwardly relative to each other (it is made from a cork like material which is a flexible material) and, wherein the wall formation includes at least two inner wall sections (30 inner wall sections, Figs. 6-7 and 10) that interconnect the outer wall sections (Figs. 3-4 and 8).
Regarding claim 40 Gaeta discloses the device according to claim 39 and further discloses wherein the outer wall sections are resiliently moveable inwardly (made from a resilient flexible material which allows movement) and toward each other by means of the inner wall sections including resiliently flexible bridging formations that interconnect adjacent outer wall sections (the inner sections connect the outer sections and are made from material that is flexible and moveable and when pressed from the outside will move towards each other).
Regarding claim 41 Gaeta discloses the device according to claim 39 and further discloses wherein the outer wall sections can be resiliently moveable by means of the inner wall sections including a compressible material section that allows the outer wall section to move (the device is made from resiliently moveable and flexible material that can be compressed and will allow the outer wall section to move).
Regarding claim 42 Gaeta discloses the device according to claim 39 and further discloses wherein: 

b) a second passageway is disposed inwardly of the wall formation between adjacent inner wall sections (Upper left hand 24 in Fig.7, between inner side of the wall and 30), and 
c) a third passageway is located along a central axis of the body (lower right hand 24 in Fig. 7, is located along the center of the body where the vanes 30 meet each other).
Regarding claim 45 Gaeta discloses a bottle including the device according to claim 29 (Fig. 1).
Regarding claim 50 Gaeta discloses the device according to claim 42 and further discloses wherein the second and third passageways are not sealed from each other, such the fluid can pass therebetween (second and third passageways upper left and lower right 24 in Fig. 7 are open at the top and bottom of the device such that fluid can pass over top of the vanes 30 to communicate between the passageways).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44 is rejected under 35 U.S.C. 103 as being unpatentable over Gaeta in view of Lei US 2012/0261844 A1, herein after referred to as Lei.
Regarding claim 44 Gaeta discloses device according to claim 29, and further discloses that the device is made from a resilient polymeric material (synthetic cork).

Lei teaches a device that is pushed/placed into the mouth of a bottle and is retained by a friction fit (paragraph [0032], lines 3-6) and is made from resilient polymeric materials such as rubber, cork, or plastic (paragraph [0011] lines 6-8), and that the device can be wrapped in the same materials (taking agent) to improve the fit.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a device wrapped with rubber to provide a tacking agent to assist the device in maintaining placement as taught by Lei as doing so is well known in the art and would yield predictable results. Additionally the use of a tacking agent will help prevent unintentional dislodgement of the device during pouring operations and prevent wine from spilling.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. body of the device, does not depend on its method of production, i.e. extrusion molding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. Applicant argues that Gaeta does not disclose a continuous wall formation, or a profile configured to enable the wall formation to move inwards. Gaeta does disclose a wall formation that extends between opposite ends of the device as shown in at least Figs. 2-5 and 8. Gaeta also discloses a profile that allows for the wall to move inward, the wall is made from a flexible material (Col. 2, line 45) and has an open inner passageways 24 that allow for the outer .
Applicant arguments to claim 44 are based on arguments to claim 29 and are addressed above.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L KMET/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735